PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of
Patent No. 11,139,534
Issued Date: October 05, 2021
Application No. 14/363,713
Filed: June 06, 2014
Attorney Docket No. 2426.1002
For: LITHIUM SECONDARY BATTERY SEPARATOR AND METHOD OF MANUFACTURING SAME
:
:
:          DECISION  ON PETITION    
:
:



This is a decision on the request for refund filed July 23, 2021.  The request is being considered under the provisions of 37 CFR 1.28(a). 

The request for refund is GRANTED.

Applicant requests a refund of $950.00, of the Request for Continued Examination (RCE) fee paid August 29, 2019, stating “Small entity status was established when the new was filed”.

In view of the provisions of 37 CFR 1.28(a) and a review of the Office finance records for the above-identified application, the request for refund is granted.  Therefore, a total of $950.00 was credited to applicant’s credit card account  on March 11, 2022. Also, see MPEP §509.03(IX).

Telephone inquiries concerning this decision should be directed to Michelle R. Eason at (571) 272-4231. 


/Michelle R. Eason/
Michelle R. Eason
Lead Paralegal Specialist     
Office of Petitions